DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 51 and 59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 51, it is unclear how the first nanostructure can have the following in the alternative, a first average grain size, a first grain boundary geometry, a first crystal orientation, or a first defect density. It appears the language should be “and” instead of “or.”
	With respect to claim 59, it is unclear what structure is being referred to in relation to the top end and the bottom end. For the purpose of examination this will be interpreted as the top end and the bottom end of the plunger body.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 50-51, 61, 67-77, 82, 84, 89, and 96 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagoplan (US 2014/0178637) in view of Bender (US 2006/0185853).
With respect to claim 1: Rajagoplan discloses a method for preparing a coated lift plunger, the method comprising:
applying a laminate coating (¶ [0105, 0108, 0113-14]) on a surface of a plunger core (¶ [0032, 0074]; core is what the coating is applied to) that is substantially symmetrical about a longitudinal axis and has a first diameter and a plunger body (¶ [0032, 0074]; plungers are substantially symmetrical about longitudinal axis), thereby forming the coated lift plunger. 
Rajagoplan does not disclose the plunger core comprises a light-weighting feature comprising a plurality of voids. Bender teaches a plunger that is substantially symmetrical about a longitudinal axis and has a first diameter and a plunger body (Figs. 1-2) with a plurality of voids (22, 22A). It would be obvious to one having ordinary skill in the art at the time of filing to substitute the plunger of Bender for the generic plunger of Rajagoplan since doing so would allow fluid flow from the internal cavity (Bender ¶ [0018]) and the plunger of Bender would perform the same predictable result of moving fluid.
With respect to claim 50: Rajagoplan discloses a coated lift plunger comprising: 
a plunger core (¶ [0032, 0074]; core is what the coating discussed below is applied to) that is substantially symmetrical about a longitudinal axis and has a first diameter and a plunger body (¶ [0032, 0074]; plungers are substantially symmetrical about longitudinal axis); and 
a laminate coating (¶ [0103, 0105, 0108, 0113-14]; Claims 1, 2, 18, 30,31, 32, 55) on a surface of the plunger core (¶ [0032, 0074]; core is what the coating is applied to), the laminate coating having a thickness, the laminate coating comprising a first and a second layer (¶ [0103, 0105, 0108, 0113-14]; Claims 1, 2, 18, 30,31, 32, 55), the first layer having a first composition and a first nanostructure, and the second layer having a second composition and a second nanostructure (¶ [0103, 0105, 0108, 0113-14]; Claims 1, 2, 18, 30,31, 32, 55).
Rajagoplan does not disclose the plunger core comprises a light-weighting feature comprising a plurality of voids. Bender teaches a plunger that is substantially symmetrical about a longitudinal axis 
With respect to claim 51: Rajagoplan from the combination of Rajagoplan and Bender further teaches the first nanostructure has a first average grain size, a first grain boundary geometry, a first crystal orientation, or a first defect density (¶ [0103, 0105, 0108, 0113-14]; Claims 1, 2, 18, 30,31, 32, 55); and 
the second nanostructure has a second average grain size, a second grain boundary geometry, a second crystal orientation, and a second defect density (¶ [0103, 0105, 0108, 0113-14]; Claims 1, 2, 18, 30,31, 32, 55), 
wherein the first average grain size is different from the second average grain size, the first grain boundary geometry is different from the second grain boundary geometry, the first crystal orientation is different from the second crystal orientation, the first defect density is different from the second defect density, or a combination thereof (¶ [0103, 0105, 0108, 0113-14]; Claims 1, 2, 18, 30, 31, 32, 55).
With respect to claim 61: The combination of Rajagoplan and Bender does not teach the light weighting feature has a void volume ranging from about 1% to about 99%. It would have been obvious to one having ordinary skill in the art at the time of filing, to contrive any number of desirable ranges/values for the void volume limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges/value involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).	
With respect to claim 67: Rajagoplan from the combination of Rajagoplan and Bender further teaches the first layer or the second layer comprises a fine-grained or ultrafine- grained metal or metal alloy having an average grain size ranging from about 1 nm to about 5,000 nm, based on a measurement of grain size in micrographs (¶ [0102-03, 0105, 0108, 0113-14, 0117, 0127]; Claims 1, 2, 18, 30, 31, 32, 55).
	With respect to claim 68: Bender from the combination of Rajagoplan and Bender further teaches a recess (15) is formed in a top surface of the of the coated lift plunger (Fig. 1).
With respect to claim 69: Bender from the combination of Rajagoplan and Bender further teaches an aperture (22B) that extends from the recess through a sidewall of the coated lift plunger.
With respect to claim 70: Rajagoplan from the combination of Rajagoplan and Bender further teaches the laminate coating is substantially continuous on the surface of the plunger core (¶ [0103, 0105, 0108, 0113-14]; Claims 1, 2, 18, 30, 31, 32, 55).
With respect to claim 71: Rajagoplan from the combination of Rajagoplan and Bender further teaches the first layer independently comprises Ag, Al, Au, B, Be, C, Co, Cr, Cu, Fe, Hg, In, Ir, Mg, Mn, Mo, Nb, Nd, Ni, P, Pd, Pt, Re, Rh, Sb, Si, Sn, Pb, Ta, Ti, W, V, Zn, Zr, or a combination thereof (¶ [0102-03, 0105, 0108, 0113-14, 0127]; Claims 1, 2, 18, 30, 31, 32, 55), and the second layer independently comprises Ag, Al, Au, B, Be, C, Co, Cr, Cu, Fe, Hg, In, Ir, Mg, Mn, Mo, Nb, Nd, Ni, P, Pd, Pt, Re, Rh, Sb, Si, Sn, Pb, Ta, Ti, W, V, Zn, Zr, or a combination thereof (¶ [0102-03, 0105, 0108, 0113-14, 0127]; Claims 1, 2, 18, 30,31, 32, 55).
With respect to claim 72: The combination of Rajagoplan and Bender does not teach the first layer independently comprises NiCr, NiFe, NiCo, NiCrCo, NiAl, NiCrAl, NiFeAl, NiCoAl, NiCrCoAl, NiMo, NiCrMo, NiFeMo, NiCoMo, NiCrCoMo, NiW, NiCrW, NiFeW, NiCoW, NiCrCoW, NiMoW, NiNb, NiCrNb, NiFeNb, NiCoNb, NiCrCoNb, NiTi, NiCrTi, NiFeTi, NiCoTi, NiCrCoTi, NiCrP, NiCrAl, NiCoP, NiCoAl, NiFeP, NiFeAl, NiCrSi, NiCrB, NiCoSi, NoCoB, NiFeSi, NiFeB, ZnCr, ZnFe, ZnCo, ZnNi, ZnCrP, ZnCrAl, ZnFeP, 
It would have been obvious to one having ordinary skill in the art at the time of filing to select materials for the first layer and the second layer, since it has been held to be within the ordinary skill in the art to select a known material on the basis of its suitability for the intended use. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
With respect to claim 73: The combination of Rajagoplan and Bender does not teach the first layer and the second layer comprise Ni and W. It would have been obvious to one having ordinary skill in the art at the time of filing to select materials for the first layer and the second layer, since it has been held to be within the ordinary skill in the art to select a known material on the basis of its suitability for the intended use. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
With respect to claim 74: The combination of Rajagoplan and Bender does not teach the first layer and the second layer further comprise Mo. It would have been obvious to one having ordinary skill in the art at the time of filing to select materials for the first layer and the second layer, since it has been Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
With respect to claim 75: The combination of Rajagoplan and Bender does not teach the first layer, the second, layer, or both, independently comprise Ni in a concentration ranging from about 40% (w/w) to about 70% (w/w); and wherein the first layer, the second layer, or both, independently comprise W in a concentration ranging from about 30% (w/w) to about 50% (w/w); or both. It would have been obvious to one having ordinary skill in the art at the time of filing to select materials for the first layer and the second layer, since it has been held to be within the ordinary skill in the art to select a known material on the basis of its suitability for the intended use. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
With respect to claim 76: The combination of Rajagoplan and Bender does not teach the first layer, the second layer, or both, independently comprise Mo in a concentration of up to about 40% (w/w). It would have been obvious to one having ordinary skill in the art at the time of filing to select materials for the first layer and the second layer, since it has been held to be within the ordinary skill in the art to select a known material on the basis of its suitability for the intended use. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
With respect to claim 77: The combination of Rajagoplan and Bender does not teach the first layer, the second layer, or both, independently comprise Ni in a concentration of about 60% (w/w), and W in a concentration of about 40% (w/w). It would have been obvious to one having ordinary skill in the art at the time of filing to select materials for the first layer and the second layer, since it has been held to be within the ordinary skill in the art to select a known material on the basis of its suitability for the Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
With respect to claim 82: Bender from the combination of Rajagoplan and Bender further teaches at least a portion of the plunger core comprises a weighted section (11) that is denser than any other part of the plunger core (11 is solid; Fig. 2).
With respect to claim 84: Bender from the combination of Rajagoplan and Bender further teaches the weighted section comprises a metal or a magnetic material (Fig. 2).
With respect to claim 89: Rajagoplan from the combination of Rajagoplan and Bender further teaches the laminate coating further comprises a third metallic layer having a third composition and a third nanostructure (¶ [0102-03, 0105, 0108, 0113-14, 0117, 0127]; Claims 1, 2, 18, 30, 31, 32, 55).
With respect to claim 96: Rajagoplan from the combination of Rajagoplan and Bender further teaches a method for clearing downhole accumulations from a well comprising: 
positioning the coated lift plunger of claim 50 (see rejection of claim 50 above) in a petroleum well tube (¶ [0032]); and
releasing the coated lift plunger into the petroleum well tube, thereby allowing the coated lift plunger to travel in the petroleum well tube carrying liquids and downhole accumulations from a bottom position of the petroleum well to a top position of the petroleum well (¶ [0032]), and allowing a downhole gas to travel from the bottom position of the petroleum well to the top position of the petroleum well (¶ [0032]; the plunger will also bring up the gas in the fluid).

Allowable Subject Matter
Claims 17, 21, 58, 81, 82, and 88 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
59 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTYN A HALL whose telephone number is (571)272-8384.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, (acting) Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.